DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/14/2020 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 10/6/2020 listed below have been reconsidered as indicated:
a)	The objection of the drawings is withdrawn in view of the replacement sheet of Fig.1.

b)	The objection to the specification is withdrawn in view of the amendments to the specification.

c)	The objection to the abstract is withdrawn in view of the amendments to the abstract.

d)	The objections of claims 56, 58, 59, 61, 62, 64, 65, 72 and 73 are withdrawn in view of the amendments to the claims.

e)	The rejections of claims 60, 68 and 74 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

f)	The rejections of: claim(s) 56-57, 60-62, 66-71 and 74-75 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McClelland (US 2011/0236903 A1); claims 56, 58, 70 and 72 under 35 U.S.C. 103 as being unpatentable over McClelland (US 2011/0236903 A1); claims 56, 59, 70 and 73 under 35 U.S.C. 103 as being unpatentable over McClelland (US 2011/0236903 A1) in view of Mahadevappa (US 2004/0029151 A1); and claims 56 and 63-65 under 35 U.S.C. 103 as being unpatentable over McClelland (US 2011/0236903 A1) in view of Danenberg (WO 2012/170715 A1), are withdrawn because the TTF1 gene taught in the methods of McClelland is not the NKX2-1 of the claimed methods as demonstrated by the Remarks (p. 14).



The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
This action is made FINAL.

Claim Objections
The following are new objections to the claims.

Claim 56 is objected to because of the following informalities:  the claim recites “treating a patient at risk of prostate cancer-related mortality…”. The recitation of “a patient” is presumably intended to be referring to the same patient from which the biological sample was obtained and the one subjected to identifying whether they are risk of prostate cancer-related mortality. It is suggested the claim be amended to recite “treating the patient identified as being at risk of prostate cancer-related mortality…”.  Appropriate correction is required.

Claim 56 is objected to because of the following informalities:  the claim recites “correlating expression levels…”. The recitation of “expression levels” is presumably intended to be referring to the expression levels of the detecting step. It is suggested the claim be amended to recite “correlating the expression levels…”.  Appropriate correction is required.

Claim 57 is objected to because of the following informalities:  the claim recites a group of genes. The list omits ABCC11, in contrast to the lists of claims 58 and 59. .  Appropriate correction is required.

Claim 70 is objected to because of the following informalities:  the claim recites “wherein the genes comprise”. Presumably “the genes” is intended to refer to the “collection of genes” introduced previously in the claim. It is suggested the claim be amended to consistently use a single term when referring to a particular element.  Appropriate correction is required.
 
Claim 70 is objected to because of the following informalities:  the claim recites “correlating expression levels…”. The recitation of “expression levels” is presumably intended to be referring to the expression levels of the detecting step. It is suggested the claim be amended to recite “correlating the expression levels…”.  Appropriate correction is required.

Claim 70 is objected to because of the following informalities:  the claim recites “treating a patient at risk of clinical recurrence…”. The recitation of “a patient” is presumably intended to be referring to the same patient from which the biological sample was obtained and the one subjected to identifying whether they are risk of clinical recurrence of prostate cancer after radical prostatectomy. It is suggested the claim be amended to recite “treating the patient identified as being at risk of clinical recurrence…”.  Appropriate correction is required.

Claim 71 is objected to because of the following informalities:  the claim recites a group of genes. The list omits ABCC11, in contrast to the lists of claims 72 and 73. Presumably claim 71 was intended to include ABCC11. If not, applicant is invited to affirm that ABCC11 was not intended to be included in claim 71.  Appropriate correction is required.

Claim Interpretation
	Claim 60 is interpreted as requiring the detecting step of claim 56 to be performed at least twice over a period of time.

	Claim 68 is interpreted as further limiting claim 56 by requiring an additional step of determining the patient’s risk of clinical recurrence of prostate cancer and/or the patient’s risk of biochemical recurrence of prostate cancer.

Claim 74 is interpreted as further limiting claim 70 by requiring an additional step of determining the patient’s risk of biochemical recurrence of prostate cancer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 56-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,364,469 B2.
The following rejection has been maintained
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass the embodiments of the ‘469 claims.
Claims 1-24 of the ‘469 patent are encompassed by present claims 56-69.
Claims 25-30 of the ‘469 patent are encompassed by present claims 70-75.

Response to the Remarks regarding the double patenting rejection
	The Remarks traverse the rejection in view of the lack of indication of allowable subject matter and because the amended claims may not be subject to the above rejection.
	The rejection has been maintained and is the only remaining rejection of record over the pending claims.

Conclusion
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634